Pee Curiam:
The question of jurisdiction raised by the record .having been certified by this court to the Supreme Court for instruction, and that court having, in an opinion handed down January 12, 1912, do *480eided tliat “the city court of LaGrange had not acquired such jurisdiction of the defendant as would authorize it to proceed to try this action and to render a judgment against the defendant thereon,” the judgment of the city court must be reversed. 137 Ga. 447.
Decided February 12, 1912.
Action on insurance policy; from city court of LaGrange — Judge Harwell.
August 27, 1910.
Slaton & Phillips, Hatton Lovejoy, for plaintiff in error.
W. T. Tuggle, contra.

JudgirCent reversed. Pottle, J., not presiding.